Exhibit 10.4

 
J. C. PENNEY COMPANY, INC. 2009 LONG-TERM INCENTIVE PLAN




NOTICE OF RESTRICTED STOCK UNIT AWARD
-- NON-ASSOCIATE DIRECTOR ANNUAL GRANT --




                                             Name:


 
Restricted Stock Unit Grant
A restricted stock unit grant for -------- units was granted to you on
-----------.   Each restricted stock unit shall at all times be deemed to have a
value equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”).  This grant is
subject to all the terms, rules, and conditions of the J. C.  Penney Company,
Inc. 2009 Long-Term Incentive Plan (“Plan”).  In the event of a change in
capitalization of the Company or other similar event, the number of units shall
be adjusted as provided in the Plan.


You will be credited with a quarterly distribution of an amount equivalent to
the dividend declared on Common Stock on the restricted stock units until such
time as the units are converted to shares of Common Stock.  Any such dividends
shall be converted into a number of additional restricted stock units equal to
the aggregate dividend which would have been paid with respect to the number of
restricted stock units then credited to you under this grant divided by the
closing price of the Common Stock on the New York Stock Exchange on the day on
which such dividends are paid. Any such additional restricted stock units shall
vest at the same time as the restricted stock units granted hereunder.


Payment Date
Upon your separation from Board service, the restricted stock units will vest.
Your vested restricted stock units shall be paid out in shares of Common Stock
as soon as practicable following the date of your separation from Board
service.  You shall not be allowed to defer the payment of your shares of Common
Stock to a later date.  If your separation from Board service is for any reason
other than a Qualifying Termination as defined in the Plan, the restricted stock
units will be forfeited. The beneficiary listed on your J. C. Penney Company,
Inc. Beneficiary Designation Form will receive the vested shares upon separation
due to death.


Taxes
At the time the Company issues to you, in cancellation of the restricted stock
units, shares of Common Stock, the fair market value of the shares on the
vesting date (the closing price of the Common Stock on the New York Stock
Exchange, or if the Common Stock does not trade on such date, the closing price
reported in the composite transaction table on the last trading date immediately
preceding such date) multiplied by the number of vested shares will be reported
to the Internal Revenue Service on a Form 1099.  The fair market value is
subject to Federal Income Tax and Social Security Self-Employment Tax.





 